DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jertson et al. (USPN 10232231).	
Regarding claim 1, Jerston et al. discloses a club head having a face with a plurality of scorelines. In between the scorelines are microgrooves. Jertson et al. notes that the microgrooves are arranged such that the surface roughness is different across the face of the club head (See Column 3, lines 34 through 55 and paragraph bridging columns 3 and 4). Jertson et al. discloses that the microgrooves can be oriented to be inclined extending from the heel-leading edge-toe top edge direction (See paragraph bridging columns 9 and 10). Jertson et al. also discloses that the cross-section of the microgrooves can be of any desired shape, including box, V, and U shaped. Further Jerston et al. discloses that the width, length, orientation, and depth of the microgroove may vary (See Column 10, lines 27 through 36). Jertson et al. also discloses the surface roughness being varied between localized zones wherein the number of zones may be 5 or more (See Paragraph bridging columns 9 and 10). The surface roughness and microgrooves are noted as being used together (See Column 18, lines 38 though 46). It is noted that microgrooves and roughness having greater surface roughness and friction decreases spin and microgrooves and roughness having lesser surface roughness and friction increases spin. Based on the teaching Jertson et al., having a top edge side between two adjacent scorelines with a surface roughness greater than a leading edge side would merely be optimizing the spin of the golf ball. One having ordinary skill in the art would have found it obvious to have the microgrooves and surface roughness of any configuration desired, as taught by Jertson et al., in order to improve the spin characteristics of the club head. It should also be noted that Jertson et al. expresses that the above can apply to iron-type club heads (See Column 20, lines 10 through 20).
Regarding claim 2, Jerston et al. discloses a club head having a face with a plurality of scorelines. In between the scorelines are microgrooves. Jertson et al. notes that the microgrooves are arranged such that the surface roughness is different across the face of the club head (See Column 3, lines 34 through 55 and paragraph bridging columns 3 and 4). Jertson et al. discloses that the microgrooves can be oriented to be inclined extending from the heel-leading edge-toe top edge direction (See paragraph bridging columns 9 and 10). Jertson et al. also discloses that the cross-section of the microgrooves can be of any desired shape, including box, V, and U shaped. Further Jerston et al. discloses that the width, length, orientation, and depth of the microgroove may vary (See Column 10, lines 27 through 36). Jertson et al. also discloses the surface roughness being varied between localized zones wherein the number of zones may be 5 or more (See Paragraph bridging columns 9 and 10). The surface roughness and microgrooves are noted as being used together (See Column 18, lines 38 though 46). It is noted that microgrooves and roughness having greater surface roughness and friction decreases spin and microgrooves and roughness having lesser surface roughness and friction increases spin. Based on the teaching Jertson et al., having a top edge side between two adjacent scorelines with a surface roughness greater in a heel-toe direction than in a top edge-leading edge direction would merely be optimizing the sidespin of the golf ball (See Column 17, lines 42 through 47). One having ordinary skill in the art would have found it obvious to have the microgrooves and surface roughness of any configuration desired, as taught by Jertson et al., in order to optimize the gear effect of the club head. It should also be noted that Jertson et al. expresses that the above can apply to iron-type club heads (See Column 20, lines 10 through 20).
Regarding claim 3, see the above regarding claim 1.
Regarding claim 4, Jerston et al. notes that the number of microgrooves and placement between the scorelines can vary. More microgrooves increase friction whereas less microgrooves decrease friction (see Column 3, lines 34 through 55). The spacing and/or arrangement of the microgrooves can vary (See Column 10, line 37 through Column 11, line 32). In light of the above, one having ordinary skill in the art would have found it obvious to have the microgroove in any position between the scorelines, as taught by Jertson et al., in order to optimize spin.
Regarding claim 5, Jertson et al. discloses that the microgrooves can positioned with or without scorelines on the face at any orientation (See Column 27 through 36).
Regarding claim 6, see the above regarding claim 2.
Regarding claim 7, Jerston et al. notes that the number of microgrooves and placement between the scorelines can vary. More microgrooves increase friction whereas less microgrooves decrease friction (see Column 3, lines 34 through 55). The spacing and/or arrangement of the microgrooves can vary (See Column 10, line 37 through Column 11, line 32). In light of the above, one having ordinary skill in the art would have found it obvious to have the microgroove in any position between the scorelines, as taught by Jertson et al., in order to optimize spin.
Regarding claim 8, Jertson et al. discloses that the microgrooves can positioned with or without scorelines on the face at any orientation (See Column 27 through 36).
Response to Arguments
Applicant's arguments filed 06/02/22 have been fully considered but they are not persuasive.
Applicant argues that Jertson et al. does not discloses having a surface roughness on the top edge being greater than the surface roughness in the toe-heel direction on the leading edge.  Jertson et al. suggests that a number of combinations are possible with the microgrooves such as the rate in which the microgrooves occupy spaces on the club head.  The claim doesn’t require the surface roughness of the entire top edge being greater than the entire leading edge; only that a part between adjacent grooves.  Therefore, microgrooves at the heel end top edge extending to the toe end leading edge would increase the surface roughness at the heel top edge than at the toe end leading edge at the starting edge of the club head (heel end) considering the microgrooves are diagonal from the heel top end to the toe leading edge. This would leave the bottom part between the two grooves to have no groove under the starting point of the heel top edge microgroove.  Based on this observance, Jertson et al. meets the limitations of the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711